Citation Nr: 1123794	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from August 1944 to December 1945.  He died in early 2008.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veteran Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

The appellant appeared at a Central Office hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in 2008.

2.  The immediate cause of death listed on the death certificate was lung cancer.

3. At the time of Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) rated as 30 percent disabling; complete paralysis of the left ulnar nerve rated as 30 percent disabling; gunshot wound of the left arm, through and through, rated as 20 percent disabling; and scar ulnar side left upper arm rated as 10 percent disabling.  A total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) had been in effect since January 25, 1999.

4.  The first objective medical evidence of a diagnosis of lung cancer was in 2006.  The Veteran's lung cancer was not present in service or for many years later, and it is not related to a disease or injury in service.

5.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

6.  A service-connected disability did not affect a vital organ, accelerate his death or contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  In a letter dated in March 2008, the RO provided the appellant with notice that informed her of the evidence needed to substantiate entitlement to service connection. The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter told the appellant that to substantiate the claim there must be medical evidence showing that service-connected conditions caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease.

In December 2010, the Board remanded this matter for additional development, to include providing the appellant with a letter that would comply with the Court's holding in Hupp and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as it relates to degree of disability and effective date of the disability.  The letter was sent in December 2010.  Although the appellant received VCAA notice after the original adjudication of her claim, she is not shown to be prejudiced by the timing of VCAA-compliant notice, as the RO readjudicated her claim in an April 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available VA and private treatment records have been obtained.  The appellant was given an opportunity to submit evidence in support of her claim following the June and December 2010 remands.  No additional evidence was supplied.  While the appellant supplied written authorizations these relate to her health as opposed to the Veteran's treatment.  The Board does observe that the appellant submitted additional evidence in the form of an additional letter and duplicate evidence following the issuance of the last supplemental statement of the case in April 2011.  The appellant, through her representative, waived initial review by the RO.  

In conjunction with the June 2010 Board remand, the Veteran's claims folder was reviewed by both a VA psychologist and VA oncologist for the purpose of determining the relationship of any service-connected disability to the cause of the Veteran's death.  VA has met its duty to assist the appellant in obtaining a medical opinion.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  The opinions provided by the examiners were in substantial compliance 


with the directives set forth in the June 2010 remand and provide a sufficient basis in order to properly render a decision in the current appeal.  

Given the foregoing, the Board finds that the AMC has substantially complied with the Board's June and December 2010 Remand directives for the cause of the Veteran's death issue decided in the decision below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


Cause of Death

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service connected disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).




In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see generally Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather is must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

In terms of a DIC claim based on cause of death, the first requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The appellant maintains that the Veteran's lung cancer arose as a result of injuries sustained in service in the form of the gunshot wound to the left arm and resulting disabilities therefrom.  In the alternative, she maintains that the Veteran's service-connected PTSD caused him to drink and smoke excessively which in turn caused his lung cancer.  



The immediate cause of death listed on the death certificate was lung cancer with no underlying causes being listed.  At the time of Veteran's death, service connection was in effect for PTSD, rated as 30 percent disabling; complete paralysis of the left ulnar nerve rated as 30 percent disabling; gunshot wound of the left arm, through and through, rated as 20 percent disabling; and scar ulnar side left upper arm, rated as 10 percent disabling.  A TDIU had been in effect since January 25, 1999. 

A review of the Veteran's service treatment records reveals that there were no findings or diagnoses of cancer in service.  There were no findings of cancer or any types of tumor during service.  There were also no findings of cancer in the years immediately following service.

The Veteran was first diagnosed as having lung cancer in 2006.

At the time of her June 2010 hearing, the appellant testified that the Veteran's lung cancer had subsequently metastasized to his brain.  The appellant indicated that it was her belief that the Veteran's PTSD played a significant role in his death.  She testified that he had been an alcoholic for many years.  She noted that she had not been told that the Veteran's alcoholism was part of his PTSD.  She stated that the Veteran was under a lot of stress due to his PTSD.  The appellant also testified that the Veteran had shrapnel in his body due to the shell fragment wounds.  She noted that it was her belief that his alcoholism was related to his PTSD and this led to the development of the lung cancer.  It was her belief that the Veteran's PTSD aggravated his alcoholism and cigarette smoking which in turn caused the lung cancer that led to his death.  

Subsequent to the June 2010 hearing, the Board, in July 2010, remanded this matter for further development, to include obtaining opinions with regard to the cause of the Veteran's death.  The Board requested that the claims file be forwarded to a VA mental health practitioner and a VA oncologist.  The purpose of the claims file 

review was to determine whether the Veteran's gunshot wounds and retained metallic fragments caused or contributed substantially or materially to the development of his terminal cancer; whether the Veteran's service-connected PTSD caused him to smoke or drink excessively, thereby in turn causing or contributing substantially or materially to his terminal cancer; and whether the Veteran's service- connected disabilities in any way caused or contributed substantially or materially to his death.  Both clinicians were to address the question of whether the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death.  

The mental health clinician was to specifically address whether the Veteran's service-connected PTSD caused him to smoke or drink excessively, or chronically worsened his smoking or excessive drinking.  

The oncologist was to specifically address whether the Veteran's service-connected gunshot wounds, or residuals of the wounds, or retained metallic fragments, caused or contributed substantially or materially to the development of the Veteran's terminal cancer; and whether the Veteran's drinking excessively and/or smoking caused or contributed substantially or materially to his terminal cancer.  The Board noted that the purpose of the review was to determine whether the Veteran's gunshot wounds and retained metallic fragments caused or contributed substantially or materially to the development of his terminal cancer; whether the Veteran's service-connected PTSD caused him to smoke or drink excessively, thereby in turn causing or contributing substantially or materially to his terminal cancer, and whether the Veteran's service-connected disabilities in any way caused or contributed substantially or materially to his death.

In conjunction with the remand, the claims folder was reviewed by a VA psychologist in September 2010.  The examiner noted that the claims folder and a copy of the remand had been reviewed.  The examiner observed that in a September 1999 nursing note it was indicated that the Veteran smoked two packs of cigarettes per day and reported that the Veteran had stated that the Army had taught him to smoke.  The examiner further observed that in a June 2004 progress note, it was indicated that the Veteran had not had alcohol for the last 43 years.  The diagnostic impression was PTSD.  The examiner further observed that in a September 2006 pulmonary consult note, the Veteran indicated that he had stopped smoking in February 2006.  The examiner noted that according to the records, the Veteran was abstinent from alcohol since approximately 1961.  The examiner indicated that in 2004, the Veteran stated that he had not used alcohol for 43 years.  The examiner also noted that the Veteran had indicated to the nursing staff that he began smoking when he was in the Army (1944-45) and that he continued to smoke until February 2006.  

The examiner indicated that PTSD was diagnosed in 2004.  At that time, the Veteran had been abstinent from alcohol for 43 years.  Therefore, there was no relationship between alcohol and diagnosis of PTSD.  The examiner also observed that smoking started in the military and that PTSD was not diagnosed until 2004.  She noted that two years after the diagnosis of PTSD, the Veteran was able to quit smoking,  She stated that PTSD did not cause the Veteran to smoke and did not cause him to smoke excessively.  

The examiner opined that it was less likely as not that service-connected PTSD caused the Veteran to smoke or drink excessively, or chronically worsened his smoking or excessive drinking, in turn causing or contributing substantially or materially to his terminal cancer.  She also stated that it was less likely that service-connected PTSD in any way caused or contributed substantially or materially to his terminal cancer.  

She noted that according to the records, the Veteran was abstinent from alcohol use from 1961.  She observed that in 2004, the Veteran stated that he had not used alcohol for 43 years.  The examiner further noted that the Veteran started smoking in 1944-45 and continued to smoke until February 2006.  She again reported that PTSD was diagnosed in 2004.  As the Veteran had been abstinent from alcohol for 43 years there was no relationship.  She also noted that there was no indication that PTSD caused the Veteran to smoke or chronically worsened his smoking.

The claims folder was also reviewed by an oncologist in September 2010.  The examiner stated that the claims folder and a copy of the remand were reviewed.  The examiner noted that the Veteran was an 81 year old male with at least a 100 pack per year history of smoking and significant occupational exposure to asbestos, diagnosed with nonsmall cell lung cancer in February 2006, for which he underwent surgical resection after a negative metastatic workup.  The examiner also indicated that the Veteran had significant cardiovascular disease and had had a cardiac catheterization prior to his lung surgery.  The oncologist noted the subsequent course of treatment until the Veteran's death in February 2008.  

The examiner observed that the Veteran sustained a gunshot wound to his left arm in service.  He also noted the disabilities that service connection was in effect for at the time of the Veteran's death.  

The examiner indicated that the issues he was to specifically address were (1) whether the Veteran's service-connected gunshot wounds, or residuals of the wounds, or retained metallic fragments, caused or contributed substantially or materially to the development of the Veteran's terminal cancer?; and (2) Whether the Veteran's drinking excessively and/or smoking caused or contributed substantially or materially to his terminal cancer?

The examiner stated that it was less likely as not that the service-connected gunshot wounds and retained metallic fragments caused or contributed substantially or materially to the development of terminal cancer.

The examiner indicated that as to the issue of whether the service-connected gunshot wounds, or residuals of the wounds, or retained metallic fragments, caused or contributed substantially or materially to the development of the Veteran's terminal cancer and as to whether the Veteran's service connected disabilities caused or contributed substantially or materially to the Veteran's death, there was no evidence in the medical literature to support the theory that the Veteran's gunshot wounds and retained metallic fragments contributed to the development of his lung cancer.  The gunshot wound was located in the left upper extremity remote from the site of the lung cancer.  He noted that there was an association between wounds and chronic inflammation.  He further observed that there had been medical literature to support chronic inflammation as being a possible etiological factor in cancer.  The examiner indicated that it was not surprising that the processes of inflammation might be closely related to the initiation, promotion, and progression of malignant disease.  He observed that factors associated with chronic inflammation tended to be associated with pro-tumor effects and consequences in the tumor microenvironment.  However, such evidence did not exist with regard to the Veteran's bullet wound/shrapnel injuries since any malignancy arising as a result of this should be located locally at the site of the injury and not in another part of the body involving an entirely different organ system such as the lung.  

The examiner then indicated that it was more likely than not that the Veteran's excessive smoking caused or contributed substantially or materially to his terminal cancer.  

The examiner stated that there was no evidence in the medical literature to support the theory that the Veteran's excessive drinking in any way contributed to the development of his lung cancer.  He noted that the Veteran had abstained from alcohol since 1961.  




The examiner also noted that the Veteran had a significant history of exposure to tobacco.  He indicated that up until the time of his February 2006 surgery, the Veteran smoked to two to three and one-half packs of cigarettes per day and had been doing so for forty years.  The examiner noted that the total duration of smoking was over 60 years.  He observed that approximately 80 percent of lung cancer deaths were due to tobacco use.  There was a 16 fold increase in cumulative lung cancer risk in persistent smokers.  The risk was doubled in those who began at an early age.  The examiner stated that although he had not been asked, he wanted to comment on the Veteran's asbestos exposure.  He noted that the Veteran worked in construction for many years and reported having been exposed to significant asbestos earlier in his construction career.  He observed that lung cancers developed 35 to 40 years after exposure to asbestos.  He noted that smokers who had been exposed to asbestos had a greater chance of developing lung cancer.  The examiner stated that the cancer risk was dramatically increased several fold because of the multiplicative effects with exposure to both of these carcinogens simultaneously.  

The examiner indicated that his opinions were based upon his review of the claims folder, including the remand, the pertinent evidence from medical records, medical literature and established principles, and his clinical experience and expertise.  

In an October 2010, statement, the appellant again expressed her belief that the Veteran's lung cancer developed from the effects of his PTSD, to include excessive drinking and excessive smoking.  She noted that his PTSD caused him to develop an addictive personality.  

As it relates to the development of lung cancer, which ultimately caused the Veteran's death, developing in service or within one year following service, the Board notes that there were no objective medical findings of an lung cancer in service or in the years immediately following service. The medical evidence of record does not demonstrate evidence of lung cancer until 2004.  Moreover, there has been no objective medical finding or opinion that the Veteran's lung cancer developed in service or in close relationship to service.  Furthermore, the appellant has not contended that the Veteran's lung cancer had its onset in service or in close proximity to service.  

As to the appellant's belief that the Veteran's service-connected PTSD and/or his service-connected gunshot wounds or residuals thereof, caused or substantially contributed to cause the lung cancer, which ultimately led to the Veteran's death, as noted above, she is not competent to provide such a medical opinion. 

Moreover, the opinions rendered by the VA psychologist and the VA oncologist are to the effect that the Veteran's service-connected PTSD did not cause or substantially contribute to the lung cancer which caused his death, and that the service-connected shrapnel wounds, and residuals thereof, did not cause or substantially contribute to the lung cancer which resulted in the Veteran's death.  Their opinions were based upon a comprehensive review of the claims folder and cited records specific to the Veteran's history as well as medical literature to support their opinions.  The Board is placing greater emphasis upon the opinions rendered by the physicians.  

The VA oncologist has attributed the Veteran's lung cancer to his smoking.  Both the VA psychologist and VA oncologist have indicated that the Veteran's cigarette use had its onset in service.  The Board notes that with respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2010).  However, the VA General Counsel has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300 (2010), bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).

While the appellant has indicated that the Veteran's PTSD caused him to smoke excessively which led to his lung cancer, the VA psychologist specifically stated that it was less likely as not that service-connected PTSD caused the Veteran to smoke excessively, or chronically worsened his smoking, in turn causing or contributing substantially or materially to his terminal cancer.  The examiner also observed that smoking started in the military and that PTSD was not diagnosed until 2004.  She further indicated that two years after the diagnosis of PTSD, the Veteran was able to quit smoking.  As a result of this, it was her opinion that PTSD did not cause the Veteran to smoke and did not cause him to smoke excessively.  

In short, the preponderance of the evidence is against a finding that the cause of death is in anyway linked to a disease or injury in service, including the service-connected PTSD or residuals of the gunshot wound residuals.

The Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern dependents' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, based on the medical evidence of record, the appellant's request that she be granted service connection for the cause of the Veteran's death must be denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


